internal_revenue_service number release date date cc el gl br2 tl-n-4153-99 uiln memorandum for district_counsel south texas district from joseph w clark acting branch chief branch general litigation subject significant service_center advice erroneous refunds this responds to your request for significant service_center advice dated date in connection with questions posed by the austin service_center issues does misrepresentation of a material fact under sec_6532 have to be deliberate willful or intentional can the service establish general case criterial to determine when a refund was induced by misrepresentation of a material fact or must such a determination be made on a case-by-case basis conclusions no misrepresentation of a material fact need not be deliberate willful or intentional yes with the assistance of local counsel the service may establish criteria to be used to determine the applicability of the five-year period under sec_6532 facts the austin service_center has requested your assistance in establishing and implementing procedures to comply with the changes to internal_revenue_manual sec_3 dollar_figure and these provisions contain the new procedures governing the discovery and recovery_of the many erroneous refunds the service issues each year in relevant part sec_3 b and sec_21 require the service to coordinate with the local counsel every erroneous refund case where the service intends to rely on the five-year statute_of_limitations under sec_6532 according to your memorandum the austin service_center has approximately cases tl-n-4153-99 where the erroneous refund resulted from payment of a refund check over cancellation after the taxpayer claimed that the original refund check was lost stolen or destroyed in these cases the taxpayer generally files with the service a form_3911 taxpayer statement regarding refund claiming that the original refund check was either lost stolen or destroyed and requests a replacement check see irm if the service determines that the taxpayer’s claim is valid it issues a replacement refund check to the taxpayer although the original refund check is canceled often the taxpayer is able to cash both refund checks this results in a nonrebate erroneous refund to the taxpayer when this happens the department of treasury financial management service fms provides the service with the photocopy of the original cashed check the service then send the taxpayer a form fms claim against the united_states for the proceeds of a government check along with the photocopy of the refund check requesting that the taxpayer complete and return the form to the service if the taxpayer denies having endorsed the original refund check the signature on the check is analyzed to determine whether it belongs to the taxpayer you propose that when the taxpayer admits that he has endorsed and cashed both refund checks or where fms determines that the signature on the check belongs to the taxpayer the service may rely on the five-year statute_of_limitations under sec_6532 without additional opinion from counsel you state that the service should not rely on the five-year statute without counsel’s approval in cases where taxpayer denies having cashed both checks and fms either agrees with the taxpayer’s claim or is unable to conclusively determine whether the signature belongs to the taxpayer law analysis with the exception of the right of offset pursuant to lewis v reynolds 248_us_281 the service’s remedies to recover a nonrebate or nonassessable erroneous refund are subject_to the time limitations set forth in sec_6532 this section provides as follows recovery_of an erroneous refund under sec_7405 shall be allowed only if such suit is begun within years after the making of such refund except that such suit may be brought at any time within years from the making of the form provides in relevant part as follows under penalties of perjury i declare that i have examined this form and to the best of my knowledge and belief the information is true correct and complete i request that you send a replacement refund and if i receive two refunds i will return one tl-n-4153-99 the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_6532 you ask under what circumstances may the service rely on the five-year rather than the two-year period when recovering an erroneous refund specifically you would like to know whether the service may rely on the five-year period under the factual circumstances described above as stated sec_6532 provides that the service may recover an erroneous refund within five years if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_6532 neither sec_6532 or sec_7405 nor the regulations thereunder define the terms fraud or misrepresentation of a material fact see sec_301_6532-3 fraud is however commonly thought of as an intentional misrepresentation concealment or nondisclosure for purpose of inducing another to part with some valuable thing a false representation of a matter of fact by words or conduct webster’s third new international dictionary third ed in order to show that an erroneous refund was induces by fraud therefore the service will have to show that the taxpayer either made false representations or concealed or failed to disclose important facts with the intent of obtaining funds to which he or she was not entitled thus intent is an integral part of fraud the government’s burden_of_proof with respect to the misrepresentation of a material fact is somewhat lower that in cases of fraud misrepresentation is defined as an untrue incorrect or misleading representation webster’s third new international dictionary third ed the representation can be in a form of a statement assertion or a failure to disclose relevant information the representation need not be willful or intentional it must however be with regard to a fact that is material or essential to the service’s decision to issue the erroneous refund in 785_fsupp_1336 s d ind the court followed a three-part analysis proposed by the government to determine whether the refund was induced by misrepresentation of a material fact we believe that this three-part test should be used by the service and counsel when determining whether an erroneous refund was may be recovered within the five-year rather than the two-year limitations_period therefore before the service may rely on the five-year statute it must establish three things first it must establish that a misrepresentation of fact as opposed to a conclusion of law was in fact made second the service while the court accepted the government’s proposed test it held that the refund at issue was not caused by the misrepresentation of a material fact but rather by a conclusion of law thus the five-year period did not apply in that case tl-n-4153-99 must show that the fact was material third it must show that the decision to issue the erroneous refund was induced by the misrepresentation id pincite when a taxpayer requests a duplicate or a replacement refund he makes two representations to the service both of these are made under the penalties of perjury first the taxpayer represents that the original refund check was either lost stolen or destroyed and that as such the taxpayer did not benefit from the first check second the taxpayer represents that he or she will not negotiate both refund checks if he happens to receive two the service relies on both of these representations in determining whether to issue a replacement refund to the taxpayer thus to the extend that these representations of a fact are untrue incorrect or misleading they constitute misrepresentation s of a material fact for purposes of sec_6532 thus the service should be able to pursue these cases within the five-year period without obtaining prior approval from counsel hazards other considerations in addition to the erroneous refund liability a taxpayer who submits a claim for a replacement check but fails to return the replacement refund after receiving two may also be subject_to criminal liability by endorsing and negotiating for payment the replacement refund check the taxpayer could face criminal liability for conversion of government property to one’s own use in violation of u s c sec_641 or possibly for filing a false claim against the united_states in violation of u s c it may be advisable to explore the possibility of a criminal prosecution in appropriate cases as always we appreciate the opportunity to assist you and hope that the advice provided herein is helpful if you have any comments or questions regarding the above please contact the attorney assigned to this matter pincite-3620
